In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00003-CR



      CHRISTOPHER LYNN HALE, SR., Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the 402nd Judicial District Court
                  Wood County, Texas
             Trial Court No. 22,153-2014




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
        Pursuant to a negotiated plea agreement, Christopher Lynn Hale, Sr., pled “guilty” to

aggravated sexual assault of a child and was sentenced, in keeping with the State’s

recommendation, to twenty-five years’ imprisonment. The issue before us is whether Hale

timely perfected his appeal. We conclude that he did not and dismiss the appeal for want of

jurisdiction.

I.      Hale’s Notice of Appeal Is Untimely

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (citing Rodarte v. State, 860 S.W.2d 108 (Tex.

Crim. App. 1993)). Sentence was imposed in this matter on July 14, 2014, and Hale did not file

a motion for new trial or any other pleading that would extend his deadline for filing a notice of

appeal; consequently, notice of Hale’s direct appeal from the July 14, 2014, conviction was due

August 13, 2014. See TEX. R. APP. P. 26.2. Hale’s notice was not filed until November 13,

2014; thus, his appeal is untimely.

II.     Hale Has No Right of Appeal in this Plea Bargain Case

        Notwithstanding the timeliness issue, the trial court certified that Hale’s case was a plea-

bargain case in which he has no right of appeal. Rule 25.2 of the Texas Rules of Appellate

Procedure, setting forth the very limited right of appeal that the Legislature has provided in plea-

bargain cases, states,

               (2)   . . . . In a plea bargain case—that is, a case in which a defendant’s
        plea was guilty or nolo contendere and the punishment did not exceed the
        punishment recommended by the prosecutor and agreed to by the defendant—a
        defendant may appeal only:

                                                 2
                      (A)     those matters that were raised by written motion filed and
               ruled on before trial, or
                      (B)     after getting the trial court’s permission to appeal.

TEX. R. APP. P. 25.2(a)(2). This Court is required to dismiss an appeal if, as in this case, the trial

court’s certification indicates that there is no right of appeal. Id. Because the trial court certified

that Hale has no right of appeal and because the record before us contains nothing to suggest that

the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005),

even if the notice had been timely, we would be required to dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 25.2(d).

       On January 7, 2015, we informed Hale of the apparent defects in our jurisdiction over

this appeal and afforded him the opportunity to respond and, if possible, to cure such defects.

We received no satisfactory response to that letter.

       Because Hale has not timely perfected his appeal and because his plea agreement

prevents an appeal in any event, we dismiss this appeal for want of jurisdiction.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:        March 12, 2015
Date Decided:          March 13, 2015

Do Not Publish




                                                  3